Exhibit 10.1
DELPHI FINANCIAL GROUP, INC.
$30,000,000
Class A Common Stock
SALES AGREEMENT
April 24, 2009
Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
          Delphi Financial Group, Inc., a Delaware corporation (the “Company”),
proposes to sell from time to time through Barclays Capital Inc., as sales agent
(the “Agent”) shares of the Company’s Class A common stock, par value $0.01 per
share (the “Class A Common Stock”), having an aggregate gross sales price of up
to $30,000,000 (the “Stock”) on the terms set forth in Section 2 of this
agreement (this “Agreement”).
          1. Representations, Warranties and Agreements of the Company.
          The Company represents, warrants and agrees that:
     (a) A registration statement on Form S-3 (File No. 333-156284) relating to
the Stock has (i) been prepared by the Company in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder; (ii) been filed with the Commission under the
Securities Act; and (iii) become effective under the Securities Act. As used in
this Agreement:
     (i) “Applicable Time” means, with respect to any shares of Stock, each time
of sale of such shares pursuant to this Agreement;
     (ii) “Basic Prospectus” means the base prospectus filed as part of the
Registration Statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement;
     (iii) “Effective Date” means any date as of which any part of such
registration statement relating to the Stock became, or is deemed to have
become, effective under the Securities Act in accordance with the rules and
regulations thereunder;
     (iv) “Issuer Free Writing Prospectus” means each “free writing prospectus”
(as defined in Rule 405 (“Rule 405”) under the Securities Act) prepared by or on
behalf of the Company or used or referred to by the Company in connection with
the offering of the Stock;



--------------------------------------------------------------------------------



 



2

     (v) “Pricing Disclosure Package” means, as of each Applicable Time, the
Prospectus and each Issuer Free Writing Prospectus filed or used by the Company
on or before such Applicable Time, taken together (and, with respect to any
shares of Stock, together with the public offering price of such shares).
     (vi) “Prospectus” means the Basic Prospectus, as amended and supplemented
by the Prospectus Supplement, in the form in which such Basic Prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) (“Rule 424(b)”) under the Securities Act;
     (vii) “Prospectus Supplement” means the prospectus supplement specifically
relating to the Stock prepared and filed with the Commission pursuant to Rule
424(b) under the Securities Act and in accordance with Section 5(a) hereof; and
     (viii) “Registration Statement” means, collectively, the various parts of
such registration statement, each as amended as of the Effective Date for such
part, including any Prospectus and all exhibits to such registration statement,
and including the information in the Prospectus that was omitted from the
Registration Statement at the time it first became effective but that is deemed,
pursuant to Rule 430(b)(f) under the Securities Act, to be part of and included
in the Registration Statement.
Any reference to the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Form S-3 under the
Securities Act as of the date of the Prospectus; any reference to the
Registration Statement shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Form S-3 under the Securities Act
as of the date of this Agreement; and all references to information that is
“included” or “contained” in the Prospectus, the Registration Statement or the
Pricing Disclosure Package (and any similar references) shall mean and include
all information that is incorporated by reference therein pursuant to Form S-3
under the Securities Act. Any reference to any amendment or supplement to the
Prospectus shall be deemed to refer to and include any document filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), after the date
of the Prospectus that is incorporated by reference in the Prospectus; and any
reference to any amendment to the Registration Statement shall be deemed to
refer to and include any document filed under the Exchange Act after the date of
this Agreement that is incorporated by reference in the Registration Statement
pursuant to Form S-3 under the Securities Act. The Commission has not issued any
order preventing or suspending the use of the Prospectus or any Issuer Free
Writing Prospectus or suspending the effectiveness of the Registration
Statement, and no proceeding or examination for such purpose has been instituted
or, to the Company’s knowledge, threatened by the Commission. The Commission has
not notified the Company of any objection to the use of the form of the
Registration Statement or any post-effective amendment thereto.
     (b) The Company has been since the time of initial filing of the
Registration Statement and continues to be a “well-known seasoned issuer” (as
defined in Rule 405) eligible to use Form S-3 for the offering of the Stock,
including not having been an “ineligible issuer” (as defined in Rule 405) at any
such time or date. The Registration



--------------------------------------------------------------------------------



 



3

Statement is an “automatic shelf registration statement” (as defined in
Rule 405) and was filed not earlier than the date that is three years prior to
the applicable Delivery Date (as defined in Section 2).
     (c) The Registration Statement (including, without limitation, any
amendments thereto filed on or prior to the date of this Agreement) conformed
and will conform in all material respects on each Effective Date and on each
Delivery Date, and any amendment to the Registration Statement filed after the
date hereof will conform in all material respects when filed, to the
requirements of the Securities Act and the rules and regulations thereunder. The
Prospectus conformed and will conform, in all material respects, when filed with
the Commission pursuant to Rule 424(b) under the Securities Act and on each
Delivery Date, to the requirements of the Securities Act and the rules and
regulations thereunder. The documents incorporated by reference in the
Prospectus conformed, and any further documents so incorporated will conform,
when filed with the Commission, in all material respects to the requirements of
the Exchange Act or the Securities Act, as applicable, and the rules and
regulations of the Commission thereunder.
     (d) The Registration Statement did not, as of any Effective Date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information concerning the Agent furnished to the Company by the
Agent specifically for inclusion therein, which information consists solely of
the information specified in Section 6(e).
     (e) The Prospectus did not and will not, as of its date or on any Delivery
Date, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Prospectus
in reliance upon and in conformity with written information concerning the Agent
furnished to the Company by the Agent specifically for inclusion therein, which
information consists solely of the information specified in Section 6(e).
     (f) The documents incorporated by reference in the Prospectus did not, and
any further documents filed and incorporated by reference therein will not, when
they became effective or were filed with the Commission, as the case may be,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
     (g) The Pricing Disclosure Package did not and will not, as of any
Applicable Time, contain an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information concerning the Agent furnished to the



--------------------------------------------------------------------------------



 



4

Company by the Agent specifically for inclusion therein, which information
consists solely of the information specified in Section 6(e).
     (h) Each Issuer Free Writing Prospectus, when considered together with the
remainder of the Pricing Disclosure Package as of each Applicable Time, did not
and will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Issuer Free Writing Prospectus in reliance upon and in conformity with
written information concerning the Agent furnished to the Company by the Agent
specifically for inclusion therein, which information consists solely of the
information specified in Section 6(e).
     (i) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the rules and
regulations thereunder on the date of first use, and the Company has complied
with all prospectus delivery and any filing requirements applicable to such
Issuer Free Writing Prospectus pursuant to the Securities Act and the rules and
regulations thereunder. The Company has not made and will not make any offer
relating to the Stock that would constitute an Issuer Free Writing Prospectus
without the prior written consent of the Agent (such consent not to be
unreasonably withheld or delayed). The Company has retained in accordance with
the Securities Act and the rules and regulations thereunder all Issuer Free
Writing Prospectuses that were not required to be filed pursuant to the
Securities Act and the rules and regulations thereunder.
     (j) Each of the Company and its Significant Subsidiaries (as defined below)
has been duly incorporated, organized or formed and is validly existing in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, with full power and authority to own, lease and operate its
properties and conduct its business; and each of the Company and its Significant
Subsidiaries is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the business conducted by it or the
location of the properties owned, leased or operated by it make such
qualification necessary, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
results of operations or business of the Company and its subsidiaries taken as a
whole or a material adverse effect on the performance by the Company of this
Agreement (a “Material Adverse Effect”). The Company does not have any
subsidiaries or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21 to the Company’s
Annual Report on Form 10-K for the most recent fiscal year. None of the
subsidiaries of the Company (other than the Significant Subsidiaries) is a
“significant subsidiary” (as defined in Rule 405).
     (k) The authorized, issued and outstanding Class A Common Stock, Class B
common stock, par value $0.01 per share (the “Class B Common Stock”), and other
capital stock of the Company is as set forth in the Prospectus and the Pricing
Disclosure Package (except for subsequent issuances, if any, of Class A Common
Stock or Class B



--------------------------------------------------------------------------------



 



5

Common Stock pursuant to employee or director stock option or stock purchase
plans referred to in the Prospectus and the Pricing Disclosure Package or
pursuant to the exercise of options referred to in the Prospectus and the
Pricing Disclosure Package). The shares of issued and outstanding Class A Common
Stock and Class B Common Stock have been duly authorized and validly issued and
are fully paid and non-assessable, conform to the descriptions thereof contained
in the Prospectus and the Pricing Disclosure Package and were issued in
compliance with federal and state securities laws; none of the outstanding
shares of Class A Common Stock or Class B Common Stock was issued in violation
of any preemptive rights, resale rights, rights of first refusal or other
similar rights; and no capital stock of the Company is outstanding other than
shares of Class A Common Stock and Class B Common Stock. All of the Company’s
options, warrants and other rights to purchase or exchange any securities for
shares of Class A Common Stock, Class B Common Stock or other capital stock have
been duly authorized and validly issued, conform to the description thereof
contained in the Prospectus and the Pricing Disclosure Package and were issued
in compliance with federal and state securities laws. All of the outstanding
shares of capital stock of each Significant Subsidiary of the Company that is a
corporation have been duly authorized and validly issued and are fully paid and
non-assessable. All of the outstanding shares of capital stock, partnership
interests or other ownership interests of each Significant Subsidiary of the
Company are owned directly or indirectly by the Company, free and clear of any
claim, lien, encumbrance, security interest, restriction upon voting or
transfer, preemptive rights or any other claim of any third party (collectively,
“Liens”), except such Liens as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (l) The shares of Stock to be issued and sold by the Company through the
Agent hereunder have been duly authorized and, upon payment and delivery in
accordance with this Agreement, will be validly issued, fully paid and
non-assessable, will conform to the description thereof contained in the
Prospectus and the Pricing Disclosure Package, will be issued in compliance with
federal and state securities laws and will be free of statutory and contractual
preemptive rights, rights of first refusal and similar rights.
     (m) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company.
     (n) None of the execution, delivery and performance of this Agreement by
the Company,  the issuance, sale and delivery of the Stock by the
Company, compliance by the Company with any of the provisions of this Agreement
nor the application of the proceeds from the sale of the Stock as described
under “Use of Proceeds” in the Prospectus Supplement and the Pricing Disclosure
Package will (i) conflict with or result in a breach or violation of any
agreement, indenture or other instrument to which the Company or any of its
subsidiaries is a party or by which any of them is bound, or to which any of
their properties is subject; (ii) result in the creation or imposition of any
lien, charge, claim or encumbrance upon any property or asset of the Company or
any of its subsidiaries; (iii) result in a breach or violation of, or constitute
a default under, the



--------------------------------------------------------------------------------



 



6

certificate of incorporation, by-laws, partnership agreement or other
organizational documents of the Company or any of its subsidiaries; or
(iv) violate any law, rule, administrative regulation or decree of any court or
any governmental agency or body having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, except, with respect to
clauses (i), (ii) and (iv), conflicts or violations that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
     (o) No permit, consent, approval, authorization or order of any court,
governmental agency or body or financial institution is required for the issue
and sale of the Stock, the execution, delivery and performance of this Agreement
by the Company, or the application of the proceeds from the sale of the Stock as
described under “Use of Proceeds” in the Prospectus Supplement and the Pricing
Disclosure Package, except for the registration of the Stock under the
Securities Act and such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under the Exchange Act and
applicable state or foreign securities laws in connection with the purchase and
sale of the Stock through the Agent.
     (p) The financial statements (including the related notes and supporting
schedules) included or incorporated by reference in the Prospectus and the
Pricing Disclosure Package present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby at the dates and for the periods indicated (subject to year-end
adjustments in the case of unaudited interim financial statements) and have been
prepared in accordance with U.S. generally accepted accounting principles
applied on a consistent basis throughout the periods indicated and conform in
all material respects with such generally accepted accounting principles, except
as otherwise noted therein; and the supporting schedules included or
incorporated by reference in the Registration Statement present fairly in all
material respects the information required to be stated therein.
     (q) Any pro forma financial statements that may be included or incorporated
by reference in the Prospectus and the Pricing Disclosure Package include
assumptions that provide a reasonable basis for presenting the significant
effects directly attributable to the transactions and events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma adjustments reflect the proper application of those
adjustments to the historical financial statement amounts in the pro forma
financial statements included or incorporated by reference in the Prospectus and
the Pricing Disclosure Package. Any pro forma financial statements included or
incorporated by reference in the Prospectus and the Pricing Disclosure Package
comply as to form in all material respects with the applicable requirements of
Regulation S-X under the Act.
     (r) Ernst & Young LLP, who have reported on certain financial statements of
the Company included in the Prospectus and the Pricing Disclosure Package and
whose report appears in the Prospectus and the Pricing Disclosure Package or is
incorporated by reference therein, are independent public accountants as
required by the Securities Act and the rules and regulations thereunder, and
were independent public accountants as



--------------------------------------------------------------------------------



 



7

required by the Securities Act and the rules and regulations thereunder during
the periods covered by the financial statements on which they reported contained
or incorporated by reference in the Prospectus and the Pricing Disclosure
Package.
     (s) The Company and its subsidiaries maintain systems of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
U.S. generally accepted accounting principles and statutory accounting
principles. The Company and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and statutory accounting practices and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) recorded
assets are compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
     (t) The Company and its subsidiaries have established and maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the Exchange Act) that have been designed to ensure that material
information relating to the Company and its subsidiaries required to be
disclosed in the reports the Company files or submits under the Exchange Act is
made known to the Company’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.
     (u) Since the date of the latest audited financial statements incorporated
by reference in the Prospectus and the Pricing Disclosure Package, (i) the
Company has not been advised of any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls of the Company and each of its subsidiaries, and (ii) there
have been no significant changes in internal controls or in other factors that
would significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.
     (v) The Company and, to the knowledge of the Company, its officers and
directors are in compliance in all material respects with the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith.
     (w) Since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus and the Pricing Disclosure Package,
neither the Company nor any of its subsidiaries has (i) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, (ii) issued or granted any securities
(other than (A) the Stock, (B) shares of capital stock



--------------------------------------------------------------------------------



 



8

issued pursuant to employee benefit plans, qualified stock option plans or other
employee compensation plans existing on the date hereof or pursuant to currently
outstanding options, warrants or rights not issued under one of those
plans and (C) publicly announced issuances of debt securities ), (iii) incurred
any material liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any material transaction not in the ordinary course
of business, or (v) declared or paid any dividend on its capital stock (other
than regular cash dividends on the Class A Common Stock or the Company’s Class B
Common Stock, or dividends payable on the Class A Common Stock or the Class B
Common Stock in shares of Class A Common Stock or Class B Common Stock), and
since such date, there has not been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries or any adverse change, or any
development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, business or prospects
of the Company and its subsidiaries taken as a whole, in each case in this
paragraph (w) (except clause (v) hereof) as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (x) The Company and each of its subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects, except where the failure to have such good and marketable title or
the existence of any such liens, encumbrances or defects would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
All assets held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as do not
materially interfere with the use made and proposed to be made of such assets by
the Company and its subsidiaries, except where the failure of any such leases to
be valid, subsisting or enforceable or the existence of such exceptions would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (y) The Company is not required to be licensed as an insurance company;
Reliance Standard Life Insurance Company of Texas (“RSLIC-Texas”), Reliance
Standard Life Insurance Company (“RSLIC”), First Reliance Standard Life
Insurance Company (“FRSLIC”), Safety First Insurance Company (“SFIC”) and Safety
National Casualty Corporation (“SNCC”; RSLIC-Texas, RSLIC, FRSLIC, SFIC and SNCC
are herein called, collectively, the “Insurance Subsidiaries”, and RSLIC-Texas,
RSLIC, SNCC and SIG Holdings, Inc. are herein called, collectively, the
“Significant Subsidiaries”) are each duly licensed as insurers under the
insurance laws and regulations of Texas, Illinois, New York, Illinois and
Missouri, respectively; and the Insurance Subsidiaries have filed with the
appropriate insurance regulatory authorities all reports, documents and other
information required to be filed under the insurance laws of Texas, Illinois,
New York, Illinois and Missouri, respectively, except as to filings the failure
of which to make would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



9

     (z) Each of the Company and its subsidiaries hold such permits, licenses,
patents, franchises, certificates of need, authorities and other approvals or
authorizations from governmental or regulatory authorities (including, without
limitation, insurance licenses from the insurance regulatory agencies of the
various states where it conducts business (the “Insurance Licenses”))
(collectively, the “Permits”) which are necessary under applicable law (i) to
the conduct of its insurance businesses as presently operated and (ii) to own
its properties and conduct its businesses in the manner described in the
Prospectus and the Pricing Disclosure Package; each of the Company and its
subsidiaries has fulfilled and performed all of its obligations necessary to
maintain the Permits; there is no past, pending or, to the knowledge of the
Company or any of its subsidiaries, threatened action, suit, proceeding or
investigation that may reasonably be expected to lead to the revocation,
termination or suspension of any Permit (including, without limitation, the
Insurance Licenses); except, in each of the foregoing cases, as to Insurance
Licenses, the failure of which to obtain or maintain would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
no insurance regulatory agency or body has issued any order or decree
(specifically applicable to one or more of the Insurance Subsidiaries as opposed
to insurance companies generally) impairing, restricting or prohibiting the
payment of dividends by any of the Company’s subsidiaries to their respective
parent companies. Neither the Company nor any of its subsidiaries has received
notice of any revocation or modification of any such Permits or has any reason
to believe that any such Permits will not be renewed in the ordinary course.
     (aa) All reinsurance ceded treaties, contracts, agreements and arrangements
to which the Company or any of the Insurance Subsidiaries is a party are in full
force and effect, other than those that, by their terms, have expired or
otherwise terminated, or those the failure of which to be in full force and
effect would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and none of the Company or any of its Insurance
Subsidiaries is in violation of, or in default in the performance, observance or
fulfillment of, any material obligation agreement, covenant or condition
contained therein, which violation or default would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; none of the
Company or any of its Insurance Subsidiaries has received any notice from any of
the other parties to such treaties, policies, contracts, agreements or
arrangements that such other party intends not to perform in any material
respect such treaty, contract, agreements or arrangements or will be unable to
perform such treaty, contract, agreement or arrangement where the failure to
perform would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
     (bb) The statutory annual and quarterly statements of each of the Insurance
Subsidiaries and the statutory balance sheets and income statements included in
such statutory annual and quarterly statements most recently filed in any state
have been prepared in conformity with required or permitted statutory accounting
principles or practices consistently followed, except as may otherwise be
indicated in the notes thereto, and present fairly in all material respects the
statutory financial position of each Insurance Subsidiary as at the dates
thereof, and on a statutory basis for the periods covered thereby.



--------------------------------------------------------------------------------



 



10

     (cc) The Company and its subsidiaries own or possess, or have the ability
to acquire, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by them in connection with the
business now operated by them, except where the failure to own, possess or have
the ability to acquire such patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names would not, individually or in the
aggregate, have a Material Adverse Effect, and none of the Company nor its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which,
individually or in the aggregate, if subject to any unfavorable decision, ruling
or finding, would have a Material Adverse Effect.
     (dd) There is no litigation or governmental proceeding to which the Company
or any of its subsidiaries is a party or to which any property or assets of the
Company or any of its subsidiaries is subject or which is pending or, to the
knowledge of the Company, contemplated or threatened against the Company or any
of its subsidiaries that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
     (ee) There are no statutes or regulations, legal or governmental
proceedings or contracts or other documents that would be required to be
described in the Registration Statement or the Prospectus (in each case
including, without limitation, the documents incorporated by reference therein)
or, in the case of documents, to be filed as exhibits to the Registration
Statement, that are not described and filed as required.
     (ff) The Company and each of its subsidiaries carry, or are covered by,
liability insurance and insurance against physical damage to their properties
from insurers of recognized financial responsibility in such amounts and
covering such risks as the Company believes to be adequate for the conduct of
the business of the Company and its subsidiaries, taken as a whole. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) the Company and its subsidiaries are in compliance
with the terms of such policies in all material respects; (ii) neither the
Company nor any of its subsidiaries has received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance; and
(iii) there are no claims by the Company or any of its subsidiaries under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause.
     (gg) No relationship, direct or indirect, exists between or among the
Company, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company, on the other hand, that is required to be described
in the Prospectus and the Pricing Disclosure Package which is not so described.



--------------------------------------------------------------------------------



 



11

     (hh) To the knowledge of the Company, after due inquiry, no labor
disturbance by or dispute with the employees of the Company or any of its
subsidiaries exists or is imminent that would reasonably be expected to have a
Material Adverse Effect.
     (ii) Neither the Company nor any of its subsidiaries (i) is in violation of
its certificate of incorporation or by-laws or other organizational documents,
(ii) is in default, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any law, ordinance,
rule, regulation or order of any court or governmental agency or body having
jurisdiction over it or its property or assets, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (jj) The Company and its subsidiaries (i) are in compliance with any and
all applicable foreign, Federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses; and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, individually or in the aggregate, have a Material Adverse Effect.
     (kk) The Company and each of its subsidiaries have filed all Federal and
all material state, local and foreign tax returns required to be filed through
the date hereof, subject to permitted extensions, which returns are complete and
correct in all material respects, and have paid all taxes due, and neither the
Company nor any subsidiary is in default in the payment of any taxes which were
payable pursuant to said returns or any assessments with respect thereto, except
for any such taxes or assessments which are being contested in good faith by
appropriate proceedings and for which appropriate reserves, if any, have been
established in accordance with U.S. generally accepted accounting principles and
statutory accounting principles, and no tax deficiency has been determined
adversely to the Company or any of its subsidiaries, nor does the Company have
any knowledge of any tax deficiencies that have been, or could reasonably be
expected to be, asserted against the Company that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (ll) (i) Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) for which the Company or any of its
subsidiaries would have any liability, including, but not limited to, any
liability relating to the Company or any of its subsidiaries being a member of a
“Controlled Group” (defined as any organization which



--------------------------------------------------------------------------------



 



12

is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)(each,
a “Plan”)), has been maintained in compliance with its terms and with the
requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) with respect to each Plan subject to Title IV of ERISA (A) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur, (B) there has been no failure to satisfy the
minimum funding standard under Section 302 of ERISA or Section 412 of the Code
and (C) neither the Company or any member of its Controlled Group has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC in the ordinary course
and without default) in respect of a Plan (including a “multiemployer plan”,
within the meaning of Section 4001(c)(3) of ERISA); and (iv) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
     (mm) The statistical and market-related data, if any, included in the
Prospectus and the Pricing Disclosure Package and the consolidated financial
statements of the Company and its subsidiaries included or incorporated by
reference in the Prospectus and the Pricing Disclosure Package are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects.
     (nn) Neither the Company nor any subsidiary is, and as of each Applicable
Time and Delivery Date and, after giving effect to the offer and sale of the
Stock and the application of the proceeds therefrom as described under “Use of
Proceeds” in the Prospectus Supplement and the Pricing Disclosure Package, none
of them will be, (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder or (ii) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).
     (oo) The statements set forth in the Prospectus and the Pricing Disclosure
Package under the captions “Description of Common Stock,” “Description of
Preferred Stock,” and “Dividend Policy,” insofar as they purport to describe the
Class A Common Stock, Class B Common Stock or the Company’s preferred stock,
provisions of the Company’s charter or bylaws or the provisions of the laws,
regulations and other documents and legal matters referred to therein, are
accurate in all material respects.
     (pp) There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any



--------------------------------------------------------------------------------



 



13

securities being registered pursuant to any other registration statement filed
by the Company under the Securities Act.
     (qq) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or the Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Stock.
     (rr) The Company has not sold or issued any securities that would be
integrated with the offering of the Stock contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.
     (ss) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any of its affiliates has taken, directly or indirectly, any
action designed to or that has constituted or that would reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the shares of the
Stock; and, without limitation to the foregoing, neither the Company nor any of
its subsidiaries has, on or after the date of this Agreement, purchased any
Class A Common Stock or any other capital stock of the Company pursuant to the
Company’s previously announced share repurchase program or any similar program.
     (tt) The Stock has been approved for listing, subject to official notice of
issuance, on the New York Stock Exchange (the “Exchange”).
     (uu) The Company has not distributed and will not distribute any offering
material in connection with the offering or sale of the Stock other than the
Prospectus and any Issuer Free Writing Prospectus to which the Agent has
consented in accordance with Section 1(i) or 3(a)(vii).
     (vv) Neither the Company nor any subsidiary is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable federal or state wage and hour laws, or any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Affect.
     (ww) Neither the Company nor any of its subsidiaries, nor, to the knowledge
of the Company, any director, officer, agent, employee or other person acting on
behalf of the Company or any of its subsidiaries, has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe or other unlawful
payment.



--------------------------------------------------------------------------------



 



14

     (xx) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.
     (yy) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (zz) The Class A Common Stock is an “actively-traded security” exempted
from the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.
     (aaa) None of the proceeds from the sale of the Stock has been or will be
paid to the Agent (except for the payment of the commissions pursuant to this
Agreement) or, to the knowledge of the Company, to any affiliate of the Agent;
and the Company is not an “affiliate” (as defined in NASD Conduct Rule 2720) of
any member of the Financial Industry Regulatory Authority (“FINRA”).
     (bbb) The Company has not entered into and will not enter into any other
sales or distribution agreement or similar agreement or arrangement with any
agent or other person or entity providing for the offering, issuance or sale of
any Class A Common Stock, Class B Common Stock or other capital stock of the
Company in a manner similar in nature to the program contemplated by this
Agreement.
          Any certificate signed by any officer of the Company and delivered to
the Agent in connection with the offering of the Stock shall be deemed a
representation and warranty by the Company to the Agent, as to the matters
covered thereby.
          2. Sale and Delivery of Stock. (a) Subject to the terms and conditions
set forth herein, the Company agrees to issue and sell through the Agent, as
sales agent, and the Agent agrees to use its reasonable efforts to sell as sales
agent for the Company, the Stock.
          (b) The Stock is to be sold on a daily basis or otherwise as shall be
agreed to by the Company and the Agent on any trading day (other than a day on
which the Exchange is scheduled to close prior to its regular weekday closing
time) (each, a “Trading Day”) that the



--------------------------------------------------------------------------------



 



15

Company has instructed the Agent to make such sales. On any Trading Day, the
Company may instruct the Agent by telephone (confirmed promptly by telecopy or
email, which confirmation will be promptly acknowledged (including, without
limitation, by telecopy or email) by the Agent) as to the maximum gross sales
price or number of shares, as the case may be, of Stock to be sold by the Agent
on such day (in any event not in excess of the gross sales price and number of
shares available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per share of Stock at which such
Stock may be sold. Subject to the terms and conditions hereof, the Agent shall
use its reasonable efforts to sell all of the shares of Stock so designated by
the Company.
          (c) Notwithstanding the foregoing, the Company shall not authorize the
issuance and sale of, and the Agent shall not be obligated to use its reasonable
efforts to sell, any shares of Stock (i) at a price lower than the minimum price
therefor authorized from time to time, or (ii) in a number in excess of the
aggregate number of shares or gross sale price of Stock authorized from time to
time to be issued and sold under this Agreement, in each case, by the Company’s
board of directors or a duly authorized committee thereof, and notified to the
Agent in writing. In addition, the Company or the Agent may, upon notice to the
other party hereto by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged (including, without limitation, by
telecopy or email) by the Agent or the Company, as the case may be), suspend the
offering of the Stock for any reason and at any time; provided, however, that
such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Stock sold hereunder or which an
investor has agreed to purchase but which has not been delivered by the Company
and paid for by such investor as contemplated hereby, prior to the giving of
such notice.
          (d) Under no circumstances shall the aggregate gross sale price or
number of shares of Stock sold pursuant to this Agreement exceed the aggregate
gross sale price or number of shares, as the case may be, of Class A Common
Stock (i) set forth in the preamble paragraph of this Agreement, (ii) available
for issuance under the Prospectus and the then currently effective Registration
Statement or (iii) authorized from time to time to be issued and sold under this
Agreement by the Company’s board of directors, or a duly authorized committee
thereof, and notified to the Agent in writing. In addition, under no
circumstances shall any shares of Stock be sold at a price lower than the
minimum price therefor authorized from time to time by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agent in
writing.
          (e) If either party has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
(applicable to securities with an average daily trading volume of $1,000,000
that are issued by an issuer whose common equity securities have a public float
value of at least $150,000,000) are not satisfied with respect to the Company or
the Stock, it shall promptly notify the other party and sales of Stock under
this Agreement shall be suspended until that or other exemptive provisions have
been satisfied in the judgment of each party.
          (f) The gross sales price of any Stock sold under this Agreement shall
be the market price for shares of the Company’s Class A Common Stock sold by the
Agent under this Agreement on the Exchange at the time of such sale. The
compensation payable to the Agent for



--------------------------------------------------------------------------------



 



16

sales of Stock shall be equal to 2.50% of the gross sales price of the Stock.
The remaining proceeds, after further deduction for any transaction fees,
transfer taxes or other similar fees, taxes or charges imposed by any Federal,
state, local or other governmental, regulatory or self-regulatory organization
in respect of such sales, shall constitute the net proceeds to the Company for
such Stock (the “Net Proceeds”). The Agent shall notify the Company as promptly
as practicable if any deduction described in the preceding sentence will be
required.
          (g) The Agent shall provide written confirmation (which may be by
telecopy or email) to the Company following the close of trading on the Exchange
each day on which Stock is sold under this Agreement setting forth the number of
shares of Stock sold on such day, the gross sales prices of the Stock, the Net
Proceeds to the Company and the compensation payable by the Company to the Agent
under this Agreement with respect to such sales.
          (h) Settlement for sales of Stock will occur on the third business day
that is also a Trading Day following the trade date on which such sales are
made, unless another date shall be agreed to by the Company and the Agent (each
such day, a “Delivery Date”). On each Delivery Date, the Stock sold through the
Agent for settlement on such date shall be delivered by the Company to the Agent
against payment of the Net Proceeds from the sale of such Stock. Settlement for
all Stock shall be effected by book-entry delivery of shares of Stock to the
Agent’s account at The Depository Trust Company against payment by the Agent of
the Net Proceeds from the sale of such Stock in same day funds delivered to an
account designated by the Company. If the Company shall default on its
obligation to deliver Stock on any Delivery Date, the Company shall
(i) indemnify and hold the Agent harmless against any loss, claim or damage
arising from or as a result of such default by the Company and (ii) pay the
Agent any commission to which it would otherwise be entitled absent such
default. If the Agent breaches this Agreement by failing to deliver the
applicable Net Proceeds on any Delivery Date for Stock delivered by the Company,
the Agent will pay the Company interest based on the effective overnight federal
funds rate until such proceeds, together with such interest, have been fully
paid.
          (i) The Company shall not offer or sell, or request the offer or sale
of, any Stock and, by notice to the Agent given by telephone (confirmed promptly
by telecopy or email), shall cancel any instructions for the offer or sale of
Stock, and the Agent shall not be obligated to offer or sell any Stock, (i) at
any time or during any period that the Company is in possession of material
non-public information or (ii)  except as provided in Section 2(j) below, at any
time from and including the date (each, an “Announcement Date”) on which the
Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (each, an
“Earnings Announcement”) through and including the time that is 24 hours after
the time that the Company files (a “Filing Time”) a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement. For purposes of this Section 2(i) and
Section 2(j) below, references to “24 hours” shall exclude any hours in a day
that is not a business day.
          (j) If the Company wishes to offer or sell Stock on any date during
the period from and including an Announcement Date through and including the
time that is 24 hours after the corresponding Filing Time, the Company shall
(i) prepare and deliver to the Agent (with a



--------------------------------------------------------------------------------



 



17

copy to counsel to the Agent) a Current Report on Form 8-K which shall include
substantially the same financial and related information as was set forth in the
relevant Earnings Announcement (other than any earnings projections or similar
forward-looking data) (each, an “Earnings 8-K”), in form and substance
reasonably satisfactory to the Agent, and obtain the consent of the Agent to the
filing thereof (such consent not to be unreasonably withheld or delayed),
(ii) provide the Agent with the officers’ certificate and accountants’ letter
called for by Sections (3)(a)(xii) and (xiv), respectively, and (iii) file such
Earnings 8-K with the Commission, then the provisions of clause (ii) of
Section 2(i) shall not be applicable for the period from and after the time at
which the foregoing conditions shall have been satisfied (or, if later, the time
that is 24 hours after the time that the relevant Earnings Announcement was
first publicly released) through and including the time that is 24 hours after
the Filing Time of the relevant Quarterly Report on Form 10-Q or Annual Report
on Form 10-K, as the case may be. For purposes of clarity, the parties hereto
agree that (A) the delivery of any officers’ certificate or accountants’ letter
pursuant to this Section 2(j) shall not relieve the Company from any of its
obligations under this Agreement with respect to any such Quarterly Report on
Form 10-Q or Annual Report on Form 10-K, as the case may be, including, without
limitation, the obligation to deliver officers’ certificates, accountants’
letters and legal opinions and related letters as provided in Section 3 hereof,
(B) this Section 2(j) shall in no way affect the provisions of clause (i) of
Section 2(i), which shall have independent application, and (C) the provisions
of this Section 2(j) shall in no way affect the Company’s ability to
file, subject to compliance with other applicable provisions of this Agreement,
Current Reports on Form 8-K relating to earnings or other matters.
          (k) The Agent shall not make any sales of the Stock on behalf of the
Company other than (i) by means of offerings of Stock in accordance with and
pursuant to the terms of this Agreement and (ii) such other sales of shares of
Stock on behalf of the Company in its capacity as agent of the Company as shall
be agreed to in writing by the Company and the Agent. For purposes of clarity,
the parties hereto agree that the provisions of the foregoing sentence shall
apply only to sales of the specific shares of Stock having an aggregate gross
sales price of up to $30,000,000 that may be sold pursuant to this Agreement and
does not apply to any other shares of Class A Common Stock or other capital
stock of the Company.
          3. Further Agreements of the Company and the Agent. (a) The Company
agrees:
     (i) To make no further amendment or any supplement to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus, except as
provided herein; to advise the Agent promptly of the time when any amendment or
supplement to the Registration Statement, the Prospectus or any Issuer Free
Writing Prospectus has been filed and to furnish the Agent with copies thereof;
to file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Section
13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of this
Agreement; to advise the Agent, promptly after it receives notice thereof, of
the issuance by the Commission of any stop order or of any order preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus, of
the suspension of the qualification of the Stock for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding or examination
for any such purpose, of any notice from the Commission objecting to the use of
the form of the Registration



--------------------------------------------------------------------------------



 



18

Statement or any post-effective amendment thereto or of any request by the
Commission for the amending or supplementing of the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus (including, without limitation,
any document incorporated by reference in any of the foregoing) or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of the Prospectus or any Issuer
Free Writing Prospectus or suspending any such qualification, to use promptly
its reasonable best efforts to obtain its withdrawal.
     (ii) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Stock, if any event shall have occurred
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or, if for any other
reason it shall be necessary to amend or supplement the Prospectus (including,
without limitation, any document incorporated by reference therein) in order to
comply with the Securities Act or the Exchange Act, to notify the Agent and,
upon its request, to file such document and to prepare and furnish without
charge to the Agent as many copies as the Agent may from time to time reasonably
request of an amended or supplemented Prospectus (or incorporated document, as
the case may be) that will correct such statement or omission or effect such
compliance.
     (iii) To file promptly with the Commission any amendment or supplement to
the Registration Statement or the Prospectus that may, in the reasonable
judgment of the Company or the Agent, be required by the Securities Act or
requested by the Commission.
     (iv) To deliver promptly to the Agent and to counsel for the Agent a signed
copy of each amendment to the Registration Statement filed with the Commission,
including all consents and exhibits filed therewith. To deliver promptly to the
Agent such number of the following documents as the Agent shall reasonably
request: (A) conformed copies of the Registration Statement as originally filed
with the Commission and each amendment thereto (in each case excluding exhibits
other than this Agreement and the computation of per share earnings), (B) the
Prospectus and any amended or supplemented Prospectus, (C) each Issuer Free
Writing Prospectus and (D) any document incorporated by reference in the
Prospectus.
     (v) To pay the applicable Commission filing fees relating to the Stock
within the time required by Rule 456(b)(1) without regard to the proviso therein
and otherwise in accordance with Rules 456(b) and 457(r) under the Act.
     (vi) Prior to filing with the Commission any amendment or supplement to the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus, or
any document incorporated by reference in the Prospectus, or any amendment to
any document incorporated by reference in the Prospectus, to furnish a copy
thereof to the Agent and counsel for the Agent and, except in the case of a
document (other than an Earnings 8-K or any amendment thereto) incorporated by
reference in the Prospectus or an amendment thereto, obtain the consent of the
Agent to the filing (such consent not to



--------------------------------------------------------------------------------



 



19

be unreasonably withheld or delayed); provided that the provisions of this
paragraph (vi) shall not apply to any prospectus, prospectus supplement or
issuer free writing prospectus relating to an offering of securities other than
the Stock.
     (vii) Not to make any offer relating to the Stock that would constitute an
Issuer Free Writing Prospectus without the prior written consent of the Agent.
     (viii) To comply with all applicable requirements of Rule 433 under the
Securities Act with respect to any Issuer Free Writing Prospectus. During any
period when the delivery of a prospectus is required in connection with the
offering or sale of Stock, if any event shall have occurred as a result of which
any Issuer Free Writing Prospectus, as then amended or supplemented, would
conflict with the information in the Registration Statement or the Prospectus or
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or, if for any
other reason it shall be necessary to amend or supplement any Issuer Free
Writing Prospectus in order to comply with the Securities Act, to notify the
Agent and, upon its request, to file such document and to prepare and furnish
without charge to the Agent as many copies as the Agent may from time to time
reasonably request of an amended or supplemented Issuer Free Writing Prospectus
that will correct such conflict, statement or omission or effect such
compliance.
     (ix) As soon as practicable after each Effective Date (it being understood
that the Company shall have until at least 405 days or, if the fourth quarter
following the fiscal quarter that includes such Effective Date is the last
fiscal quarter of the Company’s fiscal year, 440 days after the end of the
Company’s current fiscal quarter), to make generally available to the Company’s
security holders and to deliver to the Agent an earnings statement of the
Company and its subsidiaries (which need not be audited) complying with Section
11(a) of the Securities Act and the rules and regulations thereunder (including,
at the option of the Company, Rule 158).
     (x) Promptly from time to time to take such action as the Agent may
reasonably request to qualify the Stock for offering and sale under the
securities or Blue Sky laws of Canada and such other jurisdictions as the Agent
may reasonably request, and to maintain such qualifications in effect for as
long as may be necessary to complete the sale of the Stock; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.
     (xi) To cooperate on a timely basis with any reasonable due diligence
review conducted by the Agent or its counsel from time to time in connection
with the transactions contemplated hereby, including, without limitation, and
upon reasonable notice, providing information and making available documents and
appropriate corporate officers, during regular business hours and at the
Company’s principal offices, as the Agent may reasonably request.





--------------------------------------------------------------------------------



 



  20
     (xii) Upon commencement of the offering of Stock under this Agreement,
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Stock, (2) in
connection with the filing of any report or other document under Section 13, 14
or 15(d) of the Exchange Act) or (3) by a prospectus supplement relating to the
offering of other securities (including, without limitation, other shares of
Class A Common Stock)) (each such date, a “Registration Statement Amendment
Date") and (ii) Company Periodic Report Date (as defined below), and promptly
after each reasonable request by the Agent (each date of any such request by the
Agent, a “Request Date") (each of the date of the commencement of the offering
of Stock under this Agreement and each Registration Statement Amendment Date,
Company Periodic Report Date and Request Date is hereinafter called a
“Representation Date"), to furnish or cause to be furnished to the Agent (with a
copy to counsel to the Agent) a certificate dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or amendment thereto, as the case may
be), in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 5(g)(ii) of this
Agreement which was last furnished to the Agent are true and correct as of the
date of such certificate as though made at and as of the date of such
certificate (except that such statements shall be deemed to relate to the
Registration Statement, the Prospectus and the Pricing Disclosure Package as
amended and supplemented to the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 5(g)(ii), but modified as necessary to relate to the Registration
Statement, the Prospectus and the Pricing Disclosure Package as amended and
supplemented to the date of such certificate. As used in this paragraph, to the
extent there shall be an Applicable Time on or following the applicable
Representation Date, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time.
     (xiii) Upon commencement of the offering of Stock under this Agreement, and
promptly after each other Representation Date, to furnish or cause to be
furnished to the Agent (with a copy to counsel to the Agent) the written opinion
and letter of each counsel to the Company, dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K or Quarterly Report on Form 10-Q or any amendment thereto), the date
of the effectiveness of such amendment to the Registration Statement or the date
of filing with the Commission of such supplement or any such Form 10-K, Form
10-Q or amendment thereto, as the case may be), in a form and substance
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
opinions and letters referred to in Sections 5(d) and 5(e) of this Agreement,
but modified as necessary to relate to the Registration Statement, the
Prospectus and the Pricing Disclosure Package as amended and supplemented to the
date of such opinion and letter or, in lieu of such opinion and letter, counsel
last furnishing any such opinion and letter to the Agent shall furnish the Agent
with a letter substantially to the effect that



--------------------------------------------------------------------------------



 



21

the Agent may rely on such counsel’s last opinion and letter to the same extent
as though each were dated the date of such letter authorizing reliance (except
that statements in such last opinion and letter shall be deemed to relate to the
Registration Statement, the Prospectus and the Pricing Disclosure Package as
amended and supplemented to the date of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the applicable Representation Date, “promptly” shall be deemed to be
on or prior to the next succeeding Applicable Time. Solely for purposes of this
paragraph (xiii), the term “Representation Date” shall not include the date of
filing of any Earnings 8-K or any amendment thereto.
     (xiv) Upon commencement of the offering of Stock under this Agreement, and
promptly after each other Representation Date, to cause Ernst & Young LLP, or
other independent accountants reasonably satisfactory to the Agent, to furnish
to the Agent (with a copy to counsel to the Agent) a letter, dated such
Representation Date (or, in the case of an amendment or supplement to the
Registration Statement or the Prospectus (including, without limitation, by the
filing of an Annual Report on Form 10-K, Quarterly Report on Form 10-Q or
Earnings 8-K or any amendment thereto), the date of the effectiveness of such
amendment to the Registration Statement or the date of filing with the
Commission of such supplement or any such Form 10-K, Form 10-Q, Earnings 8-K or
amendment thereto, as the case may be), in form reasonably satisfactory to the
Agent and its counsel, of the same tenor as the letter referred to in Section
5(f) hereof, but modified as necessary to relate to the Registration Statement,
the Prospectus and the Pricing Disclosure Package as amended and supplemented to
the date of such letter. As used in this paragraph, to the extent there shall be
an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.
     (xv) If, to the knowledge of the Company, all filings required by Rule 424
and Rule 433 under the Securities Act in connection with this offering shall not
have been made or any representation in Section 1(a) shall not be true and
correct on the applicable Delivery Date, to offer to any person who has agreed
to purchase Stock from the Company on such Delivery Date as the result of an
offer to purchase solicited by the Agent the right to refuse to purchase and pay
for such Stock.
     (xvi) To disclose in its Annual Reports on Form 10-K and Quarterly Reports
on Form 10-Q, as applicable, the number of shares of Stock sold through the
Agent under this Agreement, the Net Proceeds to the Company and the compensation
paid by the Company with respect to sales of Stock pursuant to this Agreement
during the relevant quarter.
     (xvii) Without (a) giving the Agent at least five business days’ prior
written notice (or two business days’ prior written notice on any Trading Day
with respect to which the Company has not instructed the Agent to make sales and
which does not occur in any period when the delivery of a prospectus is required
in connection with the offering or sale of Stock) specifying the nature of the
proposed sale and the date of such proposed sale and (b) the Agent suspending
activity under this program for such period of time as requested by the Company
or as deemed appropriate by the Agent in light of the



--------------------------------------------------------------------------------



 



22

proposed offer, sale, pledge, disposition or transaction, as the case may be,
directly or indirectly, not to (1) offer for sale, sell, pledge or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would reasonably be expected to, result in the disposition by any person at any
time in the future of) any shares of Class A Common Stock or Class B Common
Stock or securities convertible into or exchangeable for Class A Common Stock or
Class B Common Stock (other than the Stock and shares issued pursuant to
employee benefit plans, qualified stock option plans or other employee
compensation plans existing on the date hereof or pursuant to currently
outstanding options, warrants or rights not issued under one of those plans), or
sell or grant options, rights or warrants with respect to any shares of Class A
Common Stock or Class B Common Stock or securities convertible into or
exchangeable for Class A Common Stock or Class B Common Stock (other than the
grant of options pursuant to option plans existing on the date hereof), (2)
enter into any swap or other derivatives transaction that transfers to another,
in whole or in part, any of the economic benefits or risks of ownership of such
shares of Class A Common Stock or Class B Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Class A Common Stock or Class B Common Stock or other securities, in cash or
otherwise, (3) file or cause to be filed a registration statement, including any
amendments, with respect to the registration of any shares of Class A Common
Stock or Class B Common Stock or securities convertible, exercisable or
exchangeable into Class A Common Stock or Class B Common Stock or any other
securities of the Company (other than any registration statement on Form S-8) or
(4) publicly disclose the intention to do any of the foregoing, in each case
without the prior written consent of the Agent. The foregoing sentence shall not
apply to the Stock to be offered and sold through the Agent pursuant to this
Agreement.
     (xviii) To apply the Net Proceeds from the sale of the Stock being sold by
the Company substantially in accordance with the description as set forth in the
Prospectus Supplement and the Pricing Disclosure Package under the caption “Use
of Proceeds.”
     (xix) During a period of five years from the latest Effective Date, to
furnish to the Agent copies of all reports or other communications (financial or
other) furnished to stockholders, and to deliver to the Agent (i) as soon as
they are available, copies of any reports and financial statements furnished to
or filed with the Commission or any national securities exchange on which any
class of securities of the Company is listed; and (ii) such additional
information concerning the business and financial condition of the Company as
the Agent may from time to time reasonably request (such financial statements to
be on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to its stockholders generally
or to the Commission). However, so long as the Company is subject to the
reporting requirements of either Section 13 or Section 15(d) of the Exchange Act
and is timely filing reports with the Commission on its Electronic Data
Gathering, Analysis and Retrieval system or its Interactive Data Electronic
Applications system (collectively, “EDGAR”), it is not required to furnish such
reports or statements to the Agent.
     (xx) To take such steps as shall be necessary to ensure that neither the
Company nor any of its subsidiaries becomes an “investment company” or a company



--------------------------------------------------------------------------------



 



23

“controlled by an investment company” within the meaning of such term under the
Investment Company Act and the rules and regulations of the Commission
thereunder.
     (xxi) Not to take, not to permit its subsidiaries to take, and to use
reasonable efforts to cause its affiliates not to take, directly or indirectly,
any action designed to or that has constituted or that reasonably would be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company in connection with the offering of the Stock; and,
without limitation to the foregoing, neither the Company nor any of its
subsidiaries will purchase any Class A Common Stock or any other capital stock
of the Company pursuant to the Company’s previously announced share repurchase
program or any similar program.
     (xxii) To do and perform all things required or necessary to be done and
performed under this Agreement by it prior to each Delivery Date, and to satisfy
all conditions precedent to the Agent’s obligations hereunder.
     (b) The Agent agrees that it shall not include any “issuer information” (as
defined in Rule 433 under the Securities Act) in any “free writing prospectus”
(as defined in Rule 405 under the Securities Act) used or referred to by the
Agent in connection with the offering or sale of Stock without the prior written
consent of the Company (any such issuer information with respect to whose use
the Company has given its written consent, “Permitted Issuer Information");
provided that (i) no such consent shall be required with respect to any such
issuer information contained in any document filed by the Company with the
Commission prior to the use of such free writing prospectus and (ii) “issuer
information,” as used in this Section 3(b), shall not be deemed to include
information prepared by or on behalf of the Agent on the basis of or derived
from issuer information.
     (c) At each Applicable Time, each Delivery Date, each Registration
Statement Amendment Date, each Company Periodic Report Date and each Request
Date, the Company shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement. As used in
this Agreement, the term “Company Periodic Report Date” means each date on which
the Company shall file (A) an Annual Report on Form 10-K, Quarterly Report on
Form 10-Q or Earnings 8-K or (B) an amendment to any such document.
     (d) The Company consents to the Agent trading in the Company’s Class A
Common Stock for the Agent’s own account and for the account of its clients at
the same time as sales of Stock occur pursuant to this Agreement.
     4. Expenses. (a) The Company agrees, whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
to pay all costs, expenses, fees and taxes incurred by the Company and, to the
extent expressly provided in this Section 4 and Section 6, incurred by the Agent
incident to and in connection with (i) the authorization, issuance, sale and
delivery of the Stock (including any stamp duties and any transfer or similar
taxes or charges payable in that connection, and the preparation and printing of
certificates for the Stock); (ii) the preparation, printing and filing under the
Securities Act of the Registration Statement (including any exhibits thereto),
the Prospectus, any Issuer Free



--------------------------------------------------------------------------------



 



24

Writing Prospectus and any amendment or supplement thereto; (iii) the
distribution of the Registration Statement (including any exhibits thereto), the
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto, or any document incorporated by reference therein, all as provided in
this Agreement; (iv) the production and distribution of this Agreement, and any
other related documents in connection with the offering, purchase, sale and
delivery of the Stock; (v) any required review by FINRA of the terms of sale of
the Stock (including related reasonable and reasonably documented fees and
expenses of counsel to the Agent); (vi) the listing of the Stock on the Exchange
and/or any other exchange; (vii) the qualification of the Stock under the
securities laws of the several jurisdictions as provided in Section 3(a)(x) and
the preparation, printing and distribution of a Blue Sky Memorandum (including
related reasonable and reasonably documented fees and expenses of counsel
(including any Canadian counsel) to the Agent not to exceed $5,000); (viii) the
preparation, printing and distribution of one or more versions of the Prospectus
for distribution in Canada, often in the form of a Canadian “wrapper”; and
(ix) all other costs and expenses incident to the performance of the obligations
of the Company under this Agreement; provided that, except as expressly provided
in this Section 4 and Section 6, the Agent shall pay its own costs and expenses,
including the fees and expense of its counsel.
     (b) If this Agreement is terminated by the Company prior to September 30,
2009 in accordance with the provisions of Section 7 hereof and shares of Stock
with an aggregate gross sales price of $15,000,000 have not been offered and
sold under this Agreement, the Company shall, in addition to reimbursing the
Agent for reasonable and reasonably documented fees and expenses of counsel to
the Agent to the extent required by clauses (v) and (vii) of Section 4(a) above,
reimburse the Agent for 50% of all other reasonable and reasonably documented
fees and expenses of one counsel to the Agent (not to exceed $100,000) incurred
in connection with this Agreement and the transactions contemplated hereby.
     5. Conditions of Agent’s Obligations. The obligations of the Agent
hereunder are subject to the accuracy, when made and on the date of this
Agreement, each Registration Statement Amendment Date, each Company Periodic
Report Date, each Request Date, each Applicable Time and each Delivery Date, of
the representations and warranties of the Company contained herein, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:
     (a) The Prospectus shall have been filed with the Commission pursuant to
Rule 424(b) under the Securities Act on or prior to the date hereof and the
Company shall have complied with all other requirements applicable to the
Prospectus or any supplement thereto under Rule 424(b) (without giving effect to
Rule 424(b)(8)). The Company shall have complied with all filing requirements
applicable to any Issuer Free Writing Prospectus used or referred to after the
date hereof. No stop order suspending the effectiveness of the Registration
Statement or preventing or suspending the use of the Prospectus or any Issuer
Free Writing Prospectus shall have been issued and no proceeding or examination
for such purpose shall have been initiated or threatened by the Commission; and
any request of the Commission for inclusion of additional information in the
Registration Statement or the Prospectus (including, without limitation, in any
document incorporated by reference therein) or otherwise shall have been
complied with;



--------------------------------------------------------------------------------



 



25

and the Commission shall not have notified the Company of any objection to the
use of the form of the Registration Statement or any post-effective amendment
thereto.
     (b) The Agent shall not have discovered and disclosed to the Company that
the Registration Statement, the Prospectus or the Pricing Disclosure Package, or
any amendment or supplement thereto, contains an untrue statement of a fact
which, in the opinion of Sidley Austin LLP, counsel for the Agent, is material
or omits to state a fact which, in the opinion of such counsel, is material or
is required to be stated therein or is necessary to make the statements therein
not misleading.
     (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Stock, the Registration
Statement, the Prospectus and any Issuer Free Writing Prospectus and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Agent, and the Company shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.
     (d) Cahill Gordon & Reindel LLP shall have furnished to the Agent its
written opinion and letter, as counsel to the Company, addressed to the Agent
and delivered and dated on each date specified in Section 3(a)(xiii) hereof, in
form and substance reasonably satisfactory to the Agent, substantially in the
forms attached hereto as Exhibit A-1 and Exhibit A-2.
     (e) Chad W. Coulter, Esq., General Counsel of the Company and Jeffrey Otto,
Esq., General Counsel of Safety National Casualty Corporation, as applicable,
shall have furnished their written opinions addressed to the Agent and delivered
and dated on each date specified in Section 3(a)(xiii) hereof, in form and
substance reasonably satisfactory to the Agent, substantially in the form
attached hereto as Exhibit A-3.
     (f) At the dates specified in Section 3(a)(xiv) hereof, the Agent shall
have received from Ernst & Young LLP a letter, in form and substance reasonably
satisfactory to the Agent, addressed to the Agent and dated the date of delivery
thereof (i) confirming that they are independent public accountants within the
meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, and (ii) stating, as of the date of the date
of delivery thereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Prospectus or the Pricing Disclosure Package, as of
a date not more than three days prior to the date of delivery thereof), the
conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” in
connection with registered public offerings.
     (g) (i) Upon commencement of the offering of Stock under this Agreement,
the Company shall have furnished to the Agent a certificate of an officer in a
form reasonably satisfactory to the Agent stating the minimum gross sales price
per share for the sale of such Stock pursuant to this Agreement and the maximum
aggregate number of



--------------------------------------------------------------------------------



 



26

shares of Stock that may be issued and sold pursuant to this Agreement or,
alternatively, maximum aggregate gross sales price from such sales, as
authorized from time to time by the Company’s board of directors or a duly
authorized committee thereof or, in connection with any amendment, revision or
modification of such minimum price or maximum share number or amount, a new
certificate with respect thereto and (ii) on each date specified in
Section 3(a)(xii), the Company shall have furnished to the Agent a certificate,
dated such date, of any two of its Chief Executive Officer, President, Executive
Vice President, Vice President-Finance, General Counsel or Treasurer to the
effect that:
     (A) The representations and warranties of the Company in Section 1 are true
and correct on and as of the applicable date specified in Section 3(a)(xii), and
the Company has complied in all material respects with all its agreements
contained herein and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to such applicable date;
     (B) No stop order suspending the effectiveness of the Registration
Statement has been issued; no proceedings or examination for that purpose have
been instituted or, to the knowledge of such officers, threatened; and the
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement or any post-effective amendment thereto; and
     (C) They have examined the Registration Statement, the Prospectus and the
Pricing Disclosure Package, and, in their opinion, (A) (1) the Registration
Statement, as of each Effective Date, (2) the Prospectus, as of the date of the
Prospectus Supplement, as of each Delivery Date and as of the applicable date
specified in Section 3(a)(xii), and (3) the Pricing Disclosure Package, as of
each Applicable Time and as of the applicable date specified in
Section 3(a)(xii), did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances under which they were
made) not misleading, and (B) no event has occurred that should have been set
forth in a supplement or amendment to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus that has not been so set forth.
     (h) (i) Neither the Company nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus and the Pricing Disclosure Package,
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree or (ii) since such date there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, business or prospects of the
Company and its subsidiaries taken as a whole, the effect of which, in any such
case described in clause (i) or (ii), is, individually or in the aggregate, in
the judgment of the Agent, so material and



--------------------------------------------------------------------------------



 



27

adverse as to make it impracticable or inadvisable to proceed with the offering
or sale of the Stock on the terms and in the manner contemplated in the
Prospectus.
     (i) Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or the NASDAQ National Market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or New York state authorities, (iii) the United
States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Agent, impracticable or inadvisable to proceed
with the offering or sale of the Stock on the terms and in the manner
contemplated in the Prospectus.
     (j) The Exchange shall have approved the Stock for listing, subject only to
official notice of issuance.
     (k) On or prior to each Delivery Date, the Company shall have furnished to
the Agent such further certificates and documents as the Agent may reasonably
request.
     (l) Sidley Austin LLP, counsel to the Agent, shall have furnished their
letter addressed to the Agent and delivered and dated on each date specified in
Section 3(a)(xiii) hereof, with respect to the authorization of the Stock, the
Registration Statement, the Prospectus and, if applicable, the Pricing
Disclosure Package and other related matters as the Agent may reasonably
require, and the Company shall have furnished to such counsel such documents as
they reasonably request for the purposes of enabling them to pass upon such
matters.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Agent. The Company and the Agent hereby agree that the date
of commencement of sales under this Agreement shall be the date the Company and
the Agent mutually agree (which may be later than the date of this Agreement).
     6. Indemnification and Contribution. (a) The Company hereby agrees to
indemnify and hold harmless the Agent, its affiliates, directors, officers and
employees and each person, if any, who controls the Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or



--------------------------------------------------------------------------------



 



28

several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Stock), to which the Agent or that affiliate, director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in (A) the Registration Statement, the Prospectus or in any
amendment or supplement thereto, (B) any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or (C) any Permitted Issuer Information used
or referred to in any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) used or referred to by the Agent, or (ii) the omission or
alleged omission to state in the Registration Statement, the Prospectus, any
Issuer Free Writing Prospectus or in any amendment or supplement thereto or in
any Permitted Issuer Information, any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and shall reimburse
the Agent and each such affiliate, director, officer, employee or controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by the Agent or that affiliate, director, officer, employee or controlling
person in connection with investigating or defending or preparing to defend
against any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement or
omission or alleged omission made in the Registration Statement, the Prospectus,
any Issuer Free Writing Prospectus or in any such amendment or supplement
thereto or in any Permitted Issuer Information, in reliance upon and in
conformity with written information concerning the Agent furnished to the
Company by the Agent specifically for inclusion therein, which information
consists solely of the information specified in Section 6(e). The foregoing
indemnity agreement is in addition to any liability which the Company may
otherwise have to the Agent or to any affiliate, director, officer, employee or
controlling person of the Agent.
     (b) The Agent shall indemnify and hold harmless the Company, its directors,
officers and employees, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to which the Company or any such director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in the Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or in any
amendment or supplement thereto, any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, but in each case only to the extent
that the untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning the Agent furnished to the Company by the Agent specifically for
inclusion therein, which information consists solely of the information
specified in Section 6(e). The foregoing indemnity agreement is in addition to
any liability that the Agent may otherwise have to the Company or any such
director, officer, employee or controlling person of the Company.



--------------------------------------------------------------------------------



 



29

     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 6 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights and defenses or
otherwise) by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 6. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Section 6 if (i) the indemnified party and the indemnifying
party shall have so mutually agreed; (ii) the indemnifying party has failed
within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the reasonably incurred fees and expenses of such separate
counsel shall be paid by the indemnifying party as incurred. No indemnifying
party shall (i) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include a statement as to, or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party, or (ii) be liable for
any settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment for the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.



--------------------------------------------------------------------------------



 



30

     (d) If the indemnification provided for in this Section 6 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 6(a) or 6(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Agent on the other, from the offering of the
Stock or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Agent, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Agent, on the other, with respect to such offering shall be deemed to be
in the same proportion as the total gross sales price (after deducting
commissions paid to the Agent under this Agreement) from the offering of the
Stock sold under this Agreement received by the Company, on the one hand, and
the total commissions received by the Agent under this Agreement, on the other
hand. The relative fault of the Company, on the one hand, and the Agent, on the
other, shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Agent, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Agent
agree that it would not be just and equitable if contribution pursuant to this
Section 6(d) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 6(d) shall be deemed to include, for purposes
of this Section 6(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6(d), the Agent shall
not be required to contribute any amount in excess of commissions received by it
under this Agreement. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
     (e) The Agent confirms and the Company acknowledges and agrees that (i) the
statements set forth in the first sentence of the eighth paragraph (concerning
electronic distribution) under the caption “Plan of Distribution” in the
Prospectus and (ii) such other statements as the Agent may, by notice given to
the Company in writing after the date of this Agreement, state have been
furnished to the Company by the Agent specifically for inclusion in the
Registration Statement, the Prospectus, the Pricing Disclosure Package, any
Issuer Free Writing Prospectus or any amendment or supplement thereto, are
correct and constitute the only information furnished in writing to the Company
by or on behalf of the Agent specifically for inclusion in the Registration
Statement, the Prospectus, the Pricing Disclosure Package, any Issuer Free
Writing Prospectus or in any amendment or supplement thereto.



--------------------------------------------------------------------------------



 



31

     7. Termination. (a) The Company shall have the right, by giving written
notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination and (ii) the representations and warranties in
Section 1 and the provisions of Sections 4, 6, 7, 8, 9, 10, 11, 12, 14 and 15 of
this Agreement shall remain in full force and effect notwithstanding such
termination.
     (b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the representations and warranties in Section 1 and the provisions
of Sections 4, 6, 7, 8, 9, 10, 11, 12, 14 and 15 of this Agreement shall remain
in full force and effect notwithstanding such termination.
     (c) This Agreement shall remain in full force and effect unless terminated
pursuant to Section 7(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement or pursuant to
this clause (c) shall in all cases be deemed to provide that the representations
and warranties in Section 1 and the provisions of Sections 4, 6, 7, 8, 9, 10,
11, 12, 14 and 15 of this Agreement shall remain in full force and effect
notwithstanding such termination.
     (d) Any termination of this Agreement shall be effective on the date
specified in such notice of termination or the date mutually agreed by the
parties, as the case may be; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, or the date mutually agreed by the parties, as the
case may be. If such termination shall occur prior to the Delivery Date for any
sale of Stock, such sale shall settle in accordance with the provisions of
Section 2(h) hereof.
     8. Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to be independent from
its investment banking divisions and are subject to certain regulations and
internal policies, and that the Agent’s research analysts may hold views and
make statements or investment recommendations and/or publish research reports
with respect to the Company and/or the offering that differ from the views of
the Agent’s investment banking divisions. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Agent with respect to any conflict of interest that may
arise from the fact that the views expressed by its research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Company by the Agent’s investment banking divisions.
The Company acknowledges that the Agent is a full service securities firm and as
such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company.
     9. No Fiduciary Duty. The Company acknowledges and agrees that in
connection with the offering or sale of the Stock or any other services the
Agent may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise,



--------------------------------------------------------------------------------



 



32

between the parties or any oral representations or assurances previously or
subsequently made by the Agent: (i) no fiduciary or agency relationship between
the Company and any other person, on the one hand, and the Agent, on the other,
exists; (ii) the Agent is not acting as advisor, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
terms of the offering of the Stock, and such relationship between the Company,
on the one hand, and the Agent, on the other, is entirely and solely commercial,
based on arms-length negotiations; (iii) any duties and obligations that the
Agent may have to the Company shall be limited to those duties and obligations
specifically stated herein; and (iv) the Agent and its affiliates may have
interests that differ from those of the Company. The Company hereby waives any
claims that the Company may have against the Agent with respect to any breach of
fiduciary duty in connection with this offering.
     10. Notices, etc. Unless otherwise expressly provided herein, all
statements, requests, notices and agreements hereunder shall be in writing, and:
     (a) if to the Agent, shall be delivered or sent by mail or facsimile
transmission to Barclays Capital Inc., 745 Seventh Avenue, New York, New York
10019, Attention: Syndicate Registration, with a copy, in the case of any notice
pursuant to Section 6(c), to the Director of Litigation, Office of the General
Counsel, Barclays Capital Inc., 745 Seventh Avenue, New York, New York 10019;
and
     (b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to the address of the Company c/o Reliance Standard Life Insurance
Company, 2001 Market Street, Suite 1500, Philadelphia, Pennsylvania 19103-7303,
Attention: Chad W. Coulter (Fax: (267) 256-0650).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made by Barclays Capital Inc.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Agent, the Company, and their respective
successors. This Agreement and the terms and provisions hereof are for the sole
benefit of only those persons, except that (A) the representations, warranties,
indemnities and agreements of the Company contained in this Agreement shall also
be deemed to be for the benefit of the affiliates, directors, officers and
employees of the Agent and each person, if any, who control the Agent within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and (B) the indemnity agreement of the Agent contained in Section 6(b) of this
Agreement shall be deemed to be for the benefit of the directors of the Company,
the officers of the Company who have signed the Registration Statement and any
person controlling the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 11, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
     12. Press Releases and Disclosure. The Company may issue a press release in
compliance with Rule 134 under the Securities Act describing the material terms
of the



--------------------------------------------------------------------------------



 



33

transactions contemplated hereby as soon as practicable following the date
hereof, and may file with the Commission a Current Report on Form 8-K describing
the material terms of the transaction contemplated hereby, and the Company shall
consult with the Agent prior to making such disclosures, and the parties shall
use all reasonable efforts, acting in good faith, to agree upon a text for such
disclosures that is reasonably satisfactory to all parties. No party hereto
shall issue thereafter any press release or like public statement (excluding any
disclosure required in reports filed with the Commission pursuant to the
Exchange Act) related to this Agreement or any of the transactions contemplated
hereby without the prior written approval of the other party hereto, except as
may be necessary or appropriate in the reasonable opinion of the party seeking
to make disclosure to comply with the requirements of applicable law, regulation
or stock exchange rules. If any such press release or like public statement is
so required, the party making such disclosure shall consult with the other party
prior to making such disclosure, and the parties shall use all reasonable
efforts, acting in good faith, to agree upon a text for such disclosure that is
reasonably satisfactory to all parties.
     13. Adjustments for Stock Splits. The parties acknowledge and agree that
all share related numbers, if any, contained in this Agreement shall be adjusted
to take into account any stock split effected with respect to the Class A Common
Stock.
     14. Survival. The respective indemnities, representations, warranties and
agreements of the Company and the Agent contained in this Agreement or made by
or on behalf of them, respectively, pursuant to this Agreement, shall survive
the delivery of and payment for the Stock and shall remain in full force and
effect, regardless of any investigation made by or on behalf of any of them or
any person controlling any of them.
     15. Definition of the Terms “Business Day,” “Affiliate” and “Subsidiary".
For purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     17. Waiver of Jury Trial. The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
     18. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
     19. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



34

If the foregoing correctly sets forth the agreement between the Company and the
Agent, please indicate your acceptance in the space provided for that purpose
below.

            Very truly yours,

Delphi Financial Group, Inc.
      By:   /s/ Chad W. Coulter       Name:   Chad W. Coulter       Title:  
Senior Vice President    

          Accepted:    
 
        Barclays Capital Inc.    
 
       
By:
  /s/ Joseph P. Coleman    
 
 
 
Authorized Representative    